DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 11, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Rieser et al. (US 2001/0034223 A1), hereinafter referred to as Rieser, in view of Younis (US 2002/0168988 A1).

	Regarding claim 1, Rieser teaches a computer-implemented method (Rieser - Paragraph [0008], note method and system for providing location and personal identification information) comprising:
	determining, by a computing system, times embedded in a plurality of signals (Rieser - Paragraph [0037], note a time stamp is attached to a signal when it is transmitted, and when it is received);
	detecting, by the computing system, a time deviation based on the times embedded in the plurality of signals (Rieser - Paragraph [0037], note that using two time stamps, one can determine how long it took a signal to propagate from a transmitter to a base station; Paragraph [0336], note the TDOA (time difference of arrival) is determined based on the difference between signal propagation times (times of arrival));
	in response to detecting the time deviation, determining, by the computing system, signal strengths associated with the plurality of signals (Rieser - Paragraph [0068], note if a transmitter signal is detected, the power of the signal is determined by the signal integration unit).
	Rieser does not teach timestamping, by the computing system, data based on time embedded in a signal that has a highest signal strength.
	In an analogous art, Younis teaches timestamping, by the computing system, data based on time embedded in a signal that has a highest signal strength (Younis - Paragraph [0049], note the wireless device selects the frequency with the strongest received signal strength, and may then transmit a snippet of the frequency and timestamp).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Younis into Rieser in order to provide timing information to wireless devices to assist in acquiring satellite signals (Younis - Paragraphs [0010]-[0012]).

	Regarding claim 11, the claim is interpreted and rejected for the same reason as claim 1, except the claim is written in a system claim format, which is taught by Rieser (Rieser - Paragraph [0008], note method and system for providing location and personal identification information; Paragraph [0080], note computer system includes one or more processors; Paragraph [0081], note the computer system also includes a secondary memory such as a hard disk drive and/or removable storage drive; Paragraph [0087], note software may be stored in a computer program product using removable storage drive, hard drive, etc. and executed by one or more processors).

	Regarding claim 16, the claim is interpreted and rejected for the same reason as claim 1, except the claim is written in a non-transitory computer-readable medium (CRM) claim format, which is taught by Rieser (Rieser - Paragraph [0085], note a computer usable medium; Paragraph [0087], note software may be stored in a computer program product using removable storage drive, hard drive, etc. and executed by one or more processors).

Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Rieser in view of Younis as applied to claim 1 above, and further in view of Komala et al. (US 2019/0236058 A1), hereinafter referred to as Komala.

	Regarding claim 2, the combination of Rieser and Younis does not teach wherein the computing system is associated with a vehicle, the plurality of signals is associated with global navigation satellite (GNSS) signals, and the data is sensor data associated with the vehicle.
	In an analogous art, Komala teaches wherein the computing system is associated with a vehicle (Komala - Paragraph [0052], note one or more components of the vehicle include driving vehicle sensors, navigation sensors, etc.), the plurality of signals is associated with global navigation satellite (GNSS) signals (Komala - Paragraph [0052], note the navigation sensors may receive information from a navigation source such as a global navigation satellite system (GNSS)), and the data is sensor data associated with the vehicle (Komala - Paragraph [0033], note sensor data and information may be collected by one or more sensors or systems of the vehicle, which are timestamped (see Paragraph [0133])).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Komala into the combination of Rieser and Younis in order to quickly compile and process sensor data in autonomous vehicles (Komala - Paragraph [0023]).

	Regarding claim 3, the combination of Rieser and Younis does not teach wherein the GNSS signals comprise one or more of: a global positioning system (GPS) signal, a BeiDou Navigation Satellite System (BDS) signal, a Global Navigation Satellite System (GLONASS) signal, or a Galileo signal.
	In an analogous art, Komala teaches wherein the GNSS signals comprise one or more of: a global positioning system (GPS) signal (Komala - Paragraph [0052], note the navigation source may be a GNSS similar, if not identical to NAVSTAR GPS), a BeiDou Navigation Satellite System (BDS) signal (Komala - Paragraph [0052], note BeiDou Navigation Satellite System (BDS)), a Global Navigation Satellite System (GLONASS) signal (Komala - Paragraph [0052], note GLONASS), or a Galileo signal (Komala - Paragraph [0052], note EU Galileo).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Komala into the combination of Rieser and Younis for the same reason as claim 2 above.

	Regarding claim 4, the combination of Rieser and Younis does not teach wherein the sensor data associated with the vehicle includes at least one of point cloud data from a light detection and ranging (LiDAR) sensor, image data from one or more cameras, object distance data from one or more radars, or acceleration and gyroscopic data from an inertial measurement unit.
	In an analogous art, Komala teaches wherein the sensor data associated with the vehicle includes at least one of point cloud data from a light detection and ranging (LiDAR) sensor (Komala - Paragraph [0026], note sensors and systems may include LIDAR systems), image data from one or more cameras (Komala - Paragraph [0026], note one or more cameras), object distance data from one or more radars (Komala - Paragraph [0043], note radar sensors may determine a distance associated with a target over time), or acceleration and gyroscopic data from an inertial measurement unit (Komala - Paragraph [0026], note orientation sensors).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Komala into the combination of Rieser and Younis for the same reason as claim 2 above.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Rieser in view of Younis as applied to claim 1 above, and further in view of Yoscovich et al. (US 2017/0255803 A1), hereinafter referred to as Yoscovich.

	Regarding claim 5, the combination of Rieser and Younis does not teach wherein detecting the time deviation based on the times embedded in the plurality of signals comprises: computing one or more time differences between the times embedded in the plurality of signals; comparing the one or more time differences to a time threshold; and determining the time deviation based on at least one of the one or more time differences exceeding the time threshold.
	In an analogous art, Yoscovich teaches wherein detecting the time deviation based on the times embedded in the plurality of signals comprises:
	computing one or more time differences between the times embedded in the plurality of signals (Yoscovich - Paragraph [0066], note the time difference between each pair of consecutive scans (performed on devices) may be calculated);
	comparing the one or more time differences to a time threshold (Yoscovich - Paragraph [0066], note the calculated time differences may be compared to a threshold amount of time); and
	determining the time deviation based on at least one of the one or more time differences exceeding the time threshold (Yoscovich - Paragraph [0066], note if the time difference of scanning two consecutive devices is above a threshold, the two devices may be determined to be in different rows).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Yoscovich into the combination of Rieser and Younis in order to identify where devices are physically located using time difference of arrival (Yoscovich - Paragraph [0007]).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Rieser in view of Younis as applied to claim 1 above, and further in view of Liu et al. (US 2018/0075728 A1), hereinafter referred to as Liu.

	Regarding claim 6, the combination of Rieser and Younis does not teach the method further comprising: providing, by the computing system, an indication of the time deviation through a user interface; and providing, by the computing system, an indication of a signal with which time embedded in the signal is used to timestamp the data through the user interface.
	In an analogous art, Liu teaches the method further comprising:
	providing, by the computing system, an indication of the time deviation through a user interface (Liu - Paragraph [0007], note the central server is connected to a user interface operable to display information received from the plurality of devices, the data communicated from detector devices includes location data such as TDOA); and
	providing, by the computing system, an indication of a signal with which time embedded in the signal is used to timestamp the data through the user interface (Liu - Paragraph [0007], note the data sent by the detector device to the central server is associated with a time stamp).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Liu into the combination of Rieser and Younis in order to periodically transmit location information for monitoring devices in high network traffic environments (Liu - Paragraphs [0004]-[0006]).

Claims 7-9, 12-14, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Rieser in view of Younis as applied to claims 1, 11, and 16 above, and further in view of Ramasamy et al. (US 2018/0310133 A1), hereinafter referred to as Ramasamy.

	Regarding claim 7, the combination of Rieser and Younis does not teach wherein the signal that has the highest signal strength exceeds a threshold signal strength value.
	In an analogous art, Ramasamy teaches wherein the signal that has the highest signal strength exceeds a threshold signal strength value (Ramasamy - Paragraph [0074], note the UE may determine a subset of APs that are proximate based on RSSI (received signal strength indicator) levels that exceed some RSSI threshold).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Ramasamy into the combination of Rieser and Younis in order to determine the position and coverage range of stations as well as maintain synchronization (Ramasamy - Paragraphs [0057] and [0062]).

	Regarding claim 8, the combination of Rieser and Younis does not teach the method further comprising: in response to the signal that has the highest signal strength not exceeding the threshold signal value, timestamping, by the computing system, the data with time provided by a time server.
	In an analogous art, Ramasamy teaches the method further comprising:
	in response to the signal that has the highest signal strength not exceeding the threshold signal value (Ramasamy - Paragraph [0188], note RSSI levels of APs may be used to filter the subset of APs available, involving an RSSI threshold), timestamping, by the computing system, the data with time provided by a time server (Ramasamy - Paragraph [0084], note packets or frames sent or received by APs may be timestamped using the absolute time reference (e.g., GNSS time, such as satellites 180, see Fig. 2 and Paragraph [0061])).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Ramasamy into the combination of Rieser and Younis for the same reason as claim 7 above.

	Regarding claim 9, the combination of Rieser and Younis does not teach wherein the time provided by the time server is accessed over a communication network.
	In an analogous art, Ramasamy teaches wherein the time provided by the time server is accessed over a communication network (Ramasamy - Paragraph [0107], note multiple APs may be synchronized to a common absolute time reference (e.g., GNSS time, such as satellites 180, see Fig. 2 and Paragraph [0061]) via timing information received from UEs).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Ramasamy into the combination of Rieser and Younis for the same reason as claim 7 above.

	Regarding claim 12, the claim is interpreted and rejected for the same reason as claim 7.
	Regarding claim 13, the claim is interpreted and rejected for the same reason as claim 8.
	Regarding claim 14, the claim is interpreted and rejected for the same reason as claim 9.
	Regarding claim 17, the claim is interpreted and rejected for the same reason as claim 7.
	Regarding claim 18, the claim is interpreted and rejected for the same reason as claim 8.
	Regarding claim 19, the claim is interpreted and rejected for the same reason as claim 9.

Claims 10, 15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Rieser in view of Younis and Ramasamy as applied to claims 9, 14, and 19 above, and further in view of Chowdhury et al. (US 2007/0291678 A1), hereinafter referred to as Chowdhury.

	Regarding claim 10, the combination of Rieser, Younis, and Ramasamy does not teach the method further comprising: in response to the communication network becoming unavailable, timestamping, by the computing system, the data with time provided by the local computing device, wherein the local computing device is part of the computing system.
	In an analogous art, Chowdhury teaches the method further comprising:
	in response to the communication network becoming unavailable, timestamping, by the computing system, the data with time provided by the local computing device (Chowdhury - Paragraph [0024], note a packet data session may be ended because of a network failure, with the termination of the packet data session, a timestamp is recorded, which reflects the current time of the mobile node), wherein the local computing device is part of the computing system (Chowdhury - Paragraph [0024], note mobile node or another device in the network).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Chowdhury into the combination of Rieser, Younis, and Ramasamy in order to monitor data communications and service usage by users in wireless networks (Chowdhury - Paragraph [0003]).

	Regarding claim 15, the claim is interpreted and rejected for the same reason as claim 10.
	Regarding claim 20, the claim is interpreted and rejected for the same reason as claim 10.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Hamasaki et al. (US 2011/0158120 A1) discloses obtaining a difference in time information between timestamped PTP packets.
	Khoryaev et al. (US 2016/0095092 A1) discloses signal location parameters in payload data including signal transmit power, transmission/reception timestamps, time difference of arrival, reference signal received power, and GNSS information.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAILOR C. HSU whose telephone number is (571)272-1729.  The examiner can normally be reached on Mon-Fri. 6:50 am - 3:10 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on (571)-272-3155.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BAILOR C. HSU/Patent Examiner, Art Unit 2461                                                                                                                                                                                                        
/HUY D VU/Supervisory Patent Examiner, Art Unit 2461